Citation Nr: 1700051	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  07-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from May 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 2003 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

 The December 2006 rating decision included the grant of entitlement to service connection for lumbar degenerative disc disease, and provided an initial noncompensable rating.  A July 2009 rating decision provided a 10 percent rating, effective April 30, 2006 (the date of the Veteran's claim).  A May 2011 rating decision provided an increased rating of 20 percent, effective August 
 3, 2010.  In a May 2015 decision, the Board found that the Veteran was entitled to a 10 percent rating prior to August 3, 2010 and a 20 percent rating from August 3, 2010 to May 11, 2012.  The Board remanded the issue of a rating in excess of 20 percent from May 12, 2012 for an additional examination, and this issue remains on appeal before the Board. 

Initially, the Veteran appealed five issues to the Board; however, prior to certification to the Board the RO granted entitlement to service connection for tinnitus, an anxiety disorder, and a right shoulder disability. 

Although the Veteran is seeking an increased rating for his lumbar spine, the Board will not address a claim for total disability based on individual unemployability (TDIU) as the record does not indicate that the Veteran has been unemployed or under-employed during the appeal period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue(s) of entitlement to a rating in excess of 20 percent for a lumbar spine disability from May 12, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has bilateral hearing loss as a result of his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with these issues given the fully favorable nature of the Board's following decision.


Service Connection for Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be granted for arthritis and "other organic disease of the nervous system" (hearing loss) when manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies from 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As noted in the 2015 Board remand, the Veteran's duty MOS of a firefinder had a high probability of hazardous noise exposure.  Additionally, the Veteran was granted service connection for tinnitus as a result of his noise exposure in service.  As such, the Veteran's in-service hazardous noise exposure (in-service injury) is conceded.

In May 2012, the Veteran was afforded a VA audio examination.  Puretone threshold findings did not meet VA's standard for a hearing loss disability; however, Maryland CNC speech recognition scores were 92 percent bilaterally.  As such, the Veteran met VA's standard for bilateral hearing loss via 38 C.F.R. § 3.385.  The examiner noted that the Veteran's entrance and separation audio evaluations showed normal bilateral hearing ability and that thus, the Veteran's current hearing loss was less likely than not a result of his military service.  In the same examination, the examiner found that the Veteran's tinnitus was likely a result of military noise exposure due to the Veteran's reports of exposure to loud noises such as rocket and mortar fire, and engine noise, as the Veteran first noticed tinnitus in service.  The Veteran's grant of service connection for tinnitus was based on this opinion.  See June 2012 rating decision.

In the 2015 remand, the Board requested an additional VA audio examination for a nexus opinion which addressed whether the Veteran may have experienced delayed onset hearing loss and to address secondary service connection for hearing loss based on service-connected tinnitus.

In August 2015, the Veteran was afforded an additional VA audio examination.  During this examination, the Veteran did not meet VA's standards for bilateral hearing loss via 38 C.F.R. § 3.385 for either puretone thresholds or Maryland CNC speech recognition scores.  The Veteran had 100 percent speech recognition in both ears.  The Veteran was noted to have normal right ear hearing and sensorineural hearing loss in the frequency range from 6000 Hz or higher in the left ear.  The examiner's nexus opinion was simply that the Veteran did not meet VA criteria for a hearing loss disability.  The examiner also noted that the Veteran did not have hearing loss as a result of his tinnitus, as the Veteran reported his tinnitus is transient ear noises that occurred twice per year.

Notably, the Veteran's 2012 VA examination showed bilateral hearing loss for VA disability purposes with speech discrimination scores less than 94 percent (92 percent bilaterally).  The 2015 examination did not show hearing loss for VA disability purposes.  However, as the record shows that the Veteran had an in-service injury (exposure to hazardous noise in service), had a "current" disability (he had bilateral hearing loss during the pendency of the appeal, during the 2012 examination), and has been service connected for tinnitus as a result of the noise exposure, the Board will resolve reasonable doubt in the Veteran's favor and finds a positive correlation between his noise exposure and his "current" bilateral hearing loss although the VA examinations did not fully address the nexus requirement.  

The Board finds that the evidence of noise exposure, "current" hearing loss, and a positive nexus between his tinnitus and his in-service noise exposure are sufficient to warrant service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



REMAND

The Veteran has been afforded VA spine examinations in May 2009, September 2010, May 2012, May 2014, and most recently in September 2015.

Following the May 2012 examination, in a 2013 statement the Veteran's representative requested a new VA examination, stating that the prior examination was too old upon which to base a rating.

It appears at the time of the Board's May 2015 remand the May 2014 VA examination report was not available for review.  The Board remanded the Veteran's increased lumbar spine claim in May 2015 for a VA examination because of his claim that the 2012 examination was outdated and his symptoms had worsened.

The Veteran was then afforded a VA examination in September 2015.  Following the September 2015 examination the RO continued the Veteran's 20 percent rating.  In November 2016, the Veteran's representative again argued that the September 2015 examination was outdated and that the Veteran's symptoms had worsened in the year and two months since the prior examination.  As the Veteran has again argued that his spine disability has worsened between his last examination and the Board's review of the evidence, the Board must remand for an updated examination.

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records must be added to the virtual record.

2.  Schedule the Veteran for an additional VA spine examination to determine the current severity of the Veteran's service-connected lumbar spine disability.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


